Exhibit 12(e) LOUISVILLE GAS AND ELECTRIC COMPANY COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES (Millions of Dollars) Successor (a) Predecessor (b) 3 Months Year Year Year 2 Months 10 Months Year Ended Ended Ended Ended Ended Ended Ended Mar. 31, Dec. 31, Dec. 31, Dec. 31, Dec. 31, Oct. 31, Dec. 31, Earnings, as defined: Income Before Income Taxes $ 82 $ 29 $ $ Mark to market impact of derivative instruments 1 82 30 Total fixed charges as below 13 36 44 46 8 40 46 Total earnings $ 95 $ 38 $ $ Fixed charges, as defined: Interest charges (c) (d) $ 12 $ 34 $ 42 $ 44 $ 8 $ 38 $ 44 Estimated interest component of operating rentals 1 2 2 2 2 2 Total fixed charges $ 13 $ 36 $ 44 $ 46 $ 8 $ 40 $ 46 Ratio of earnings fixed charges (a) Post-acquisition activity covering the time period after October 31, 2010. (b) Pre-acquisition activity covering the time period prior to November 1, 2010. (c) Includes interest on long-term and short-term debt, as well as amortization of debt discount, expense and premium - net. (d) Includes a credit for amortization of a fair market value adjustment of $7 million in 2013.
